 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONTE HANEY,                                        No. 2:16-cv-1173 TLN KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    S. JOHNSON, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On January 7, 2020, a settlement conference was held. This action settled.

19   On January 13, 2020, the parties filed a stipulation for voluntary dismissal. (ECF No. 110.)

20          On March 5, 2020, plaintiff filed a letter requesting court assistance. (ECF No. 116.) In

21   this letter, plaintiff alleges that when he returned to High Desert State Prison (“HDSP”) after

22   attending the settlement conference at this court, prison officials did not allow him to return to his

23   job. Plaintiff alleges that he has reason to believe that prison officials refused to allow him to

24   return to his job in retaliation for plaintiff attending the settlement conference. Plaintiff alleges

25   that he is aware of another inmate who was out-to-court for longer than plaintiff who was

26   permitted to return to his job. Plaintiff requests that the court assist him in returning to his job.

27          Plaintiff’s claim that prison officials refused to return him to his job in retaliation for

28   attending the settlement conference is speculative and not well supported. Prison officials have
 1   discretion in making job assignments. For these reasons, the undersigned will not order prison

 2   officials to file a response to plaintiff’s March 5, 2020 letter.

 3           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for court assistance in

 4   returning to his job, contained in the March 5, 2020 letter, is denied.

 5   Dated: March 25, 2020

 6

 7

 8
     Hane1173.58
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
